DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-9, in the reply filed on 7/6/2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2022.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 is written to be dependent on claim 9. However, claim 9 is written to be dependent on claim 8. For the purpose of examination on the merits, claim 8 will be examined as if dependent on claim 7.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the hydrogen peroxide" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 6 depends, provides antecedent basis for either hydrogen peroxide solution or hydrogen peroxide vapor. For the purpose of examination on the merits, the Examiner will interpret “the hydrogen peroxide” of claim 6 as referring to the hydrogen peroxide vapor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US Patent Application Publication 2017/0217661) in view of Roberts et al. (US Patent Application Publication 2018/0272019).
Regarding claim 1, Erickson discloses a hydrogen peroxide device for killing microbes on and disinfecting (i.e., sterilizing) a medical device (Abstract, para. 36, 41, 70), the hydrogen peroxide sterilization device comprising:
an outer container (called chamber) having a sterilization enclosure configured to receive the medical device (para. 70, 78); and
a hydrogen peroxide pouch (called sachet) (para. 50) comprising a permeable membrane enclosing a solution chamber at least partially filled with a hydrogen peroxide solution (para. 50, 53, 86), the hydrogen peroxide pouch being configured to be positioned in the sterilization enclosure of the outer container (para. 70, 78),
the permeable membrane configured to allow hydrogen peroxide vapor to diffuse from the solution chamber through the permeable membrane into the sterilization enclosure (para. 53, 70).
Erickson discloses wherein the outer container (called chamber) is sealable such that it is sealed during disinfection of the medical device (para. 78); however, Erickson does not expressly teach that the outer container is hermetic.
Roberts et al. discloses that it was known in the art to use a hermetic container for containing a medical product to avoid contamination (para. 18, 40, 71, 79). The container contains the medical product during a sterilization process (Abstract). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date to use a hermetic container as the outer container in the invention of Erickson, based on the teachings of Roberts et al., in order to prevent the medical device from becoming contaminated. 
Regarding claim 2, Erickson discloses wherein the permeable membrane is formed from Tyvek (para. 82), Tyvek being a material that is composed of polyethylene (see para. 51). Erickson does not expressly teach that the membrane is formed of spun bonded polyethylene; however, Kellie (Advances in Technical Nonwovens) provides evidence that Tyvek is in fact a spun bonded material (p. 393). Applicant’s own specification also lists Tyvek as a spun bonded polyethylene material (see para. 51). Therefore, the permeable membrane disclosed by Erickson is necessarily formed of spun bonded polyethylene.
Regarding claim 3, Erickson in view of Roberts et al. teaches the outer container being a hermetic outer container, as set forth above. Specifically, Roberts et al. discloses forming a hermetic container from high density polyethylene (para. 49, 71, 79). 
It would have been obvious to one of ordinary skill in the art to construct the hermetic outer container taught by the prior art combination from high density polyethylene, based on the teachings of Roberts et al., in order to form the container from a material that is recognized in the art to be suitable for forming a hermetic container configured to contain a medical product. 
Regarding claim 4, Erickson discloses wherein the hydrogen peroxide pouch further comprises a moisture and vapor-impermeable bag (reads on an outer liner) enclosing the permeable membrane (para. 53). As the outer liner is vapor-impermeable, it is necessarily configured to prevent hydrogen peroxide vapor from diffusing out of the solution chamber and into the sterilization enclosure unless the outer liner is compromised.
Erickson does not expressly teach that the outer liner is hermetic.
However, Roberts et al. provides a teaching that it was known in the art to use hermetic containers to prevent contaminants from entering, in the context of medical product sterilization, as discussed above.
It would have been obvious to one of ordinary skill in the art at the time before the outer liner disclosed by Erickson to be hermetic, based on the teachings of Roberts et al., to prevent contaminants from entering and compromising the integrity of the hydrogen peroxide pouch.
Regarding claim 5, Erickson discloses wherein the outer liner is a bag (reads on a pouch) and Erickson as modified by Roberts et al. teaches the outer liner being hermetic, as set forth above. Specifically, Roberts et al. discloses that a hermetic container can be formed from aluminum or other metal coatings laminated to plastic (para. 50). Roberts et al. further discloses that the container can be formed as a pouch (para. 55). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to form the hermetic outer liner as a plastic-lined metal pouch, based on the teachings of Roberts et al., in order to form the outer liner from a material that is recognized in the art to be suitable for forming a hermetic container configured to be used in conjunction with a sterilization process. 
Regarding claim 7, Erickson discloses that the device can comprise a plurality of the sachets discussed in the rejection of claim 1, above (para. 88-90). Each sachet (reads on a pouch) comprises therein a moisture-removing desiccant material comprising molecular sieves and configured to reduce moisture (humidity) in the sterilization enclosure (Abstract, para. 36-38). The molecular sieves meet the limitation of being activated as they are clearly active to remove moisture. Therefore, in disclosing more than one sachet, Erickson meets the limitation of the device further comprising a desiccant pouch including activated molecular sieves configured to reduce humidity in the sterilization enclosure.
Regarding claim 8, Erickson discloses wherein the sachet (desiccant pouch) includes a permeable membrane (para. 50, 53) and an outer liner (moisture and vapor-impermeable bag) enclosing the permeable membrane (para. 53). As the outer liner is vapor-impermeable, it is necessarily configured to prevent the activated molecular sieves from absorbing water out of the sterilization enclosure unless the outer liner is compromised.
Erickson does not expressly teach that the outer liner is hermetic.
However, Roberts et al. provides a teaching that it was known in the art to use hermetic containers to prevent contaminants from entering, in the context of medical product sterilization, as discussed above.
It would have been obvious to one of ordinary skill in the art at the time before the outer liner disclosed by Erickson to be hermetic, based on the teachings of Roberts et al., to prevent contaminants from entering and compromising the integrity of the desiccant pouch.
Regarding claim 9, Erickson discloses wherein the outer liner is a bag (reads on a pouch) and Erickson as modified by Roberts et al. teaches the outer liner being hermetic, as set forth above. Specifically, Roberts et al. discloses that a hermetic container can be formed from aluminum or other metal coatings laminated to plastic (para. 50). Roberts et al. further discloses that the container can be formed as a pouch (para. 55). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to form the hermetic outer liner as a plastic-lined metal pouch, based on the teachings of Roberts et al., in order to form the outer liner from a material that is recognized in the art to be suitable for forming a hermetic container configured to be used in conjunction with a sterilization process. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Erickson (US Patent Application Publication 2017/0217661) in view of Roberts et al. (US Patent Application Publication 2018/0272019) or alternatively Erickson (US Patent Application Publication 2017/0217661) in view of Roberts et al. (US Patent Application Publication 2018/0272019) and in further view of McVey (2002/0168289).
Regarding claim 6, the claim is directed to the device comprising a dry gas in the sterilization enclosure to promote diffusion of the hydrogen peroxide through the permeable membrane. As the claimed subject matter is a device, the dry gas merely limitation is merely reciting intended use and material worked upon by the device in accordance with the MPEP (2114-2115). It has long been held that the recitation of a material intended to be worked upon does not differentiate the claimed device structure from a prior art device structure. The sterilization enclosure disclosed by Erickson is capable of holding objects, as discussed above, and would therefore be fully capable of receiving a dry gas therein. Erickson in view of Roberts et al. teaches every structural feature of the claimed device, and the recitation of the dry gas does not introduce a patentable distinction over the prior art combination.
Should it be found that the dry gas is in fact a structural feature of the device, it nonetheless would have been obvious to modify the device taught by Erickson in view of Roberts et al. to comprise such a feature.
McVey discloses a device for sterilizing a medical instrument with hydrogen peroxide vapor (Abstract, para. 33-34), the device comprising a carrier gas such as dry gas therein which serves to carry the hydrogen peroxide vapor through a sterilization chamber (para. 47, 114).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the device taught by Erickson in view of Roberts et al. to comprise a dry gas in the sterilization enclosure to promote diffusion of the hydrogen peroxide vapor through the permeable membrane, as McVey discloses that it was known in the art to use dry gas as a carrier gas to move hydrogen peroxide vapor through a sterilization enclosure, and the skilled artisan would have been motivated to provide a mechanism for encouraging hydrogen vapor to exit the hydrogen peroxide pouch and reach a medical device located in the sterilization enclosure to enhance sterilization thereof. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Warner et al. (US Patent Application Publication 2006/0120945) is directed to sealable reactant container having therein various sachets containing reactants configured to generate a sterilant gas within the container.
McKedy (US Patent Application Publication 2014/0087034) is directed to a pouch containing therein a packet comprising a hydrogen peroxide solution configured to become vaporized.
Baselli et al. (US Patent Application Publication 2013/0136685) is directed to a pouch containing reactants configured to generate a sterilant gas within a container.
Rico et al. (US Patent Application Publication 2006/0039841) is directed to a container containing therein a pouch formed by permeable membranes, the pouch comprising reactants configured to generate a hydrogen peroxide sterilant configured to diffuse through the membranes into the container.
Lutz (US Patent 4,395,261) is directed to a pouch comprising permeable membranes containing therein a hydrogen peroxide solution configured to become vaporized and diffuse through the membranes. 
Moore et al. (US Patent 4,169,123) is directed to a pouch comprising permeable membranes containing therein a hydrogen peroxide solution configured to become vaporized and diffuse through the membranes. 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799